DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a first transparent electrode” it is unclear if this is the same as “a first electrode” recited in claim 1 which claim 9 is dependent on. Further clarification and appropriate correction is required.
Claim 16 recites “a first transparent electrode” and “a second electrode” it is unclear if these are the same electrodes as recited in claim 1, namely, “a first electrode” and “a second electrode.” Further clarification and appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1).
	Regarding claims 1 and 6, Kwon discloses a solar cell device comprising (Fig. 1 [0035]-[0038]):
 a) a transparent substrate (100) comprises a first surface (bottom surface) and a second surface (top surface), 
b) a solar cell (150 [0041]) fabricated over the transparent substrate (100); 
c) a polymeric concentrator (110) comprising a concentrating lens with a planar surface, wherein the concentrating lens (Abstract) is optically aligned with the solar cell (see Fig. 1b)
d) a first electrode (120) disposed over the first surface of the transparent substrate;
e) a second electrode (160) ([0036][0042]);
e) an active layer (151 and/or 152) disposed in between and in contact with the first electrode (120) and a second electrode (160).
With regards to the claim limitation “the concentrating lens provides a uniform illumination over an entire surface of the solar cell” the concentrating lens of Kwon has the same shape and made of the same material in the same manner as instantly claimed and therefore will have the same instantly claimed property of “the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
However, Kwon does not disclose a buffer layer disposed in between the active layer and the second electrode and in contact with the active layer and the second electrode.
Kwon discloses a variety of materials including amorphous silicon and CIGS materials which can be incorporated into a solar cell ([0050]).
Chung discloses a first electrode (160), an active layers (140 and 150, CIGS) and a buffer layer (130), and a second electrode (120) ([0022]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the p-n semiconducting layer of Kwon with the active layers (140 and 150) and the second electrode and buffer material (120 and 130, respectively) of Chung because Kwon discloses it is an appropriate type of solar cell to be incorporated into the module of Kwon.
Regarding claim 3, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the transparent substrate (100) is disposed in between and in contact with the first electrode (120) of the solar cell and the planar surface of the polymeric concentrator (bottom surface of lens).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 5, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses a variety of compositions for the solar cell, including compositions which can be formed through a solution process ([0041]).
With regards to the limitation “wherein the solar cell is a solution-processed solar cell” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, modified Kwon discloses all of the claim limitations as set forth above.

Regarding claim 12, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the transparent substrate (100) is formed of flexible polymer ([0013])
Regarding claim 14, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that same structure as instantly claimed with regards to the polymeric concentrator. With regards to the limitation “wherein the polymeric concentrator is fabricated using a 3-D printed polymeric lens mold” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 15, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the solar cell device further comprises an array of solar cell pixels (150, see Fig. 1) and an array of polymeric concentrators (110), where each concentrating lens of the array of polymeric concentrators is optically aligned with each solar cell pixel of the array of solar cell pixels.
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) as applied to claims 1, 3, 5, 11, 12, and 14-16 above and in further view of Fisher (US 2017/0098729 A1).
Regarding claim 13, modified Kwon discloses all of the claim limitations as set forth above.
However, Kwon does not discloses that specifics of the polymer material which forms the concentrating lens array.
Fisher discloses that a concentrating lens array formed from polymeric material can be formed from a polymeric organosilicon compound (see claim 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polymeric material used to form the concentrating lens array of Kwon by using the polymeric organosilicon material as disclosed by Fisher because 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) as applied to claims 1, 3, 5, 11, 12, and 14-16 above and in further view of Korgel (US 2017/0250298 A1).
Regarding claims 7 and 8, modified Kwon discloses all of the claim limitations as set forth above.
However, modified Kwon does disclose the use of a CuInSe solar cell but does not disclose wherein the active layer comprises colloidal quantum dots (CQD).
Korgel discloses that a CuInSe solar cell active layer can comprise colloidal quantum dots ([0145] [0165] Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell device of Kwon by replacing the solar cell with colloidal quantum dot crystal CIGS solar cell of Korgel because Kwon discloses that these material are appropriate for solar cells in the solar cell device of Kwon.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Regarding claim 9, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Chung discloses that the active layer includes an n-type CdS layer (150) in contact with the first active layer (140) ([0031]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) as applied to claims 1, 3, 5, 11, 12, and 14-16 above and in further view of Woods (US 2014/0099748 A1).
Regarding claim 16, modified Kwon discloses all of the claim limitations as set forth above.
However, Kwon does not disclose a multijunction solar cell. 
Kwon discloses a variety of materials including amorphous silicon and CIGS materials which can be incorporated into a solar cell.
Woods discloses a solar cell (See Fig. 8) which comprises a visible junction comprising an amorphous silicon based cell (814-818) and is in contact with a front electrode layer (820) and an infrared cell (CIGS, 806-810) and is in contact with second electrode layer (804) and a recombination layer (transparent oxide, provides tunnel junction between 812 ([0066])) between the two solar cells. Furthermore in Fig. 8, Woods discloses that the visible junction comprises amorphous silicon ([0067]).
It would have been obvious to modify the solar cell of modified Kwon by including an amorphous silicon solar cell coupled it to it through an interconnect layer as disclosed by Woods because it will allow the solar module of Kwon to capture a larger portion of the light spectrum to convert to electrical energy.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) in view of Woods (US 2014/0099748 A1) as applied to claims 16 above and in further view of Korgel (US 2017/0250298 A1).
Regarding claim 17, modified Kwon discloses all of the claim limitations as set forth above.
However, modified Kwon does disclose the use of a CuInSe solar cell but does not disclose wherein the active layer comprises colloidal quantum dots (CQD).
Korgel discloses that a CuInSe solar cell active layer can comprise colloidal quantum dots ([0145] [0165] Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell device of Kwon by replacing the solar cell with colloidal quantum dot crystal CIGS solar cell of Korgel because Kwon discloses that these material are appropriate for solar cells in the solar cell device of Kwon.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-9, and 11-17 have been considered but are moot because of the new grounds of rejection applied due to Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726